Citation Nr: 1022464	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-13 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

3.  Entitlement to service connection for a neurologic 
disability of the right lower extremity, to include the legs 
and feet, and to include peripheral neuropathy and neurologic 
manifestations of diabetes mellitus.  

4. Entitlement to service connection for a neurologic 
disability of the left lower extremity, to include the legs 
and feet, and to include peripheral neuropathy and neurologic 
manifestations of diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The Veteran had active duty from September 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
peripheral neuropathy of all extremities.  

In March 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues involving service connection for neurologic 
disabilities of the lower extremities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

1.  In March 2010, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal on 
the issues of entitlement to service connection for 
peripheral neuropathy of the right upper extremity and the 
left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for peripheral neuropathy of the right upper 
extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal for service 
connection for peripheral neuropathy of the left upper 
extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
At the March 2010 hearing before the Board, the Veteran 
requested to withdraw the appeal for the issues of 
entitlement service connection for peripheral neuropathy of 
the right upper extremity, and entitlement service connection 
for peripheral neuropathy of the left upper extremity.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these two issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to these two issues and dismissal is 
warranted.


ORDER

The appeal for entitlement to service connection for 
peripheral neuropathy of the right upper extremity is 
dismissed.

The appeal for entitlement to service connection for 
peripheral neuropathy of the left upper extremity is 
dismissed.


REMAND

The Veteran claims entitlement to service connection for 
neurologic disabilities of the right and left lower 
extremities, to include the legs and feet.  He asserts that 
he has neurologic symptoms of both feet and legs, which may 
be peripheral neuropathy as a result of Agent Orange exposure 
during service, and/or neurologic manifestations of his 
service-connected diabetes mellitus.  

No VA examination has been conducted which specifically 
addresses these claimed symptoms.  This must be done.  When 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Schedule the Veteran for a VA 
examination by an appropriate medical 
professional for neurologic disorders of 
the lower extremities.  The report of 
examination should include a detailed 
account of all manifestations of 
neurologic disorders of the feet and legs 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is to review the evidence of 
record and indicate:

*	The diagnoses of any current 
neurologic disorders of the lower 
extremities present.

*	Whether it is as least as likely as 
not (50 percent or greater 
probability) that any current foot or 
leg disability is the result of 
exposure to Agent Orange during 
active service in Vietnam.  

*	Whether it is as least as likely as 
not that any current foot or leg 
disability is a manifestation of, or 
caused by the Veteran's service 
connected diabetes mellitus.  

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

2.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
report does not include adequate 
responses to the opinions requested, it 
must be returned for corrective action.  
38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

3.  Following the above, readjudicate 
the Veteran's claims.  If either 
benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the Veteran 
and her representative should be 
afforded an opportunity to respond.  
Then, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


